DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

2. Applicant's election with traverse of Species I, claims 1-8 in the reply filed on 07/26/2022 is acknowledged. The traversal is on the ground(s) that search and examination of the entire application can be made without serious burden. This is not found persuasive because there are no limitations like “prior to” or “after transferring..” and for species II (claim 9) pressure may have been same all along from beginning to end and therefore the species are mutually exclusive.
Furthermore for the species require a different field of search (e.g., searching different subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

Claims 9-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/26/2022.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



3.	Claim 1 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.


The limitations of claim 1 for examples “docking a substrate cassett..”, “pumping down pressure..” including all other limitations were not written or described in a flowchart.

4.	Claim 1 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The limitations of claim 1 and dependent claims were not described or shown in a flowchart how to make or use of the invention. A person in the ordinary skill in the art would not comprehend/envision from the specification or figures disclosed in the specification. Any addition of flowchart or detail descriptions or specification updates will be considered as a new matter unless it is just simple clarification.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



5.	Claims 1 and 10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 defines in the preamble “transporting ..from a first processing device to a second processing device..” is indefinite as it is not clear what devices it refers to.

Claim 1 defines “transferring a substrate through the first chamber to the substrate cassette” is indefinite. What substrate it refers to ? Is it the same substrate mentioned in the preamble? How the substrate is transferred through the first chamber”? Similar issue in the last line.Appropriate correction is required.

Claim 1 defines :pumping down pressure” is not clear as how down it goes to with respect to what and therefore any pressure will be considered as the claimed pressure limit.

Claims 2-8 are also rejected being dependent on rejected claim 1.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



6.	Claims 1, 3 are rejected under 35 U.S.C. 103 as being obvious over Babbe et al. (US Patent 8,297,319)
 

Regarding claim 1: Babbs teaches in claims 1-3, 5 about  a method for transporting a substrate from a first processing device to a second processing device, comprising:
docking a substrate cassette to a first chamber (claim 2, first location):
pumping down pressure in the substrate cassette (claim 1, pressurizing a chamber);
transferring a substrate through the first chamber to the substrate cassette (claim 2, moving the substrate carrier to a second location remote from the first location);
sealing the substrate cassette and moving the substrate cassette having the substrate disposed therein from the first chamber to a second chamber (claim 2, second location);
docking the substrate cassette to the second chamber; and
transferring the substrate from the substrate cassette through the second chamber (claim 2).

Regarding claim 3: Babbe does not explicitly talk about further comprising creating a seal between the substrate cassette and the second chamber after docking the substrate cassette to the second chamber.

However Babbs teaches in claims claim 2 where the pressure in maintained within the carrier wvwn after moving the substrate carrier to a second location and therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to realize a sealing mechanism should be there between the substrate cassette and the second chamber


7.	Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Babbe et al. (US Patent 8,297,319) in view of Fosnight et al. (US Patent 9,564,350)

Regarding claim 2: Fosnight teaches in claim 1 about further comprising maintaining vacuum pressure in the substrate cassette while moving the substrate cassette from the first chamber to the second chamber.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Fosnight’s teachings to Babbe’s method to store/transport semiconductor wafers to efficiently reduce contamination of the wafers while reducing cost, cycle time, and process steps and tools without the need for a complete reconfiguration of processes/tools in the fabrication facility (Fosnight, abstract)

8.	Claims 4-7 are rejected under 35 U.S.C. 103 as being obvious over Babbe et al. (US Patent 8,297,319) in view of  Spi et al (WO 01-01828 A1)

Regarding claims 4-7: Babbe teaches in Fig. 1 wherein the substrate cassette includes a body having an upper portion and a lower portion, the upper portion coupled to the lower portion to define an interior volume (Spi also teaches the similar limitation in Fig. 1-9).

9.	Claim 8 is rejected under 35 U.S.C. 103 as being obvious over Babbe et al. (US Patent 8,297,319) in view of Spi et al (WO 01-01828 A1) and Fosnight et al. (US Patent 9,564,350)

Regarding claim 8: As explained in claim 2, Fosnight teaches wherein an interior volume of the multi-cassette carrying case is fluidly coupled to a vacuum source.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897